             Case 1:20-cv-02965-JPO Document 23 Filed 08/10/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

                                            Civil Action No.: 1:20-cv-02965-JPO
MARK SELIGER, an individual,
                                             DECLARATION OF SCOTT ALAN
Plaintiff,                                   BURROUGHS, ESQ. IN OPPOSITION
                                             TO DEFENDANTS’ MOTION TO
                                             DISMISS
v.

GROUP NINE MEDIA, INC., a Delaware
Corporation; POPSUGAR INC., a Delaware
Corporation; and DOES 1-10, inclusive,

Defendants.
          Case 1:20-cv-02965-JPO Document 23 Filed 08/10/20 Page 2 of 2




I, Scott Alan Burroughs, declare as follows:

1.      I am above eighteen (18) years of age and am competent to give the testimony set forth

below. Said testimony is given from my own personal knowledge. I make this declaration in

opposition to Defendants’ Motion to Dismiss. If called as a witness, I could and would

competently testify as set forth below.

2.      I am a member of the New York Bar admitted to practice before this Court. I am a

shareholder of the law firm Doniger / Burroughs, and am lead counsel for Plaintiff Mark Seliger

(“Seliger”) in this action.

3.      I have attached as Exhibit 1 a true and correct exhibit reflecting the U.S. Copyright

Registration numbers for the works at issue.

4.      I have attached as Exhibit 2 a true and correct copy of exemplars of authorized uses that

properly display Seliger’s copyright management information (“CMI”) as well as exemplars of

Defendants’ unauthorized uses of select Seliger photographs without the attendant CMI.

        I declare under penalty of perjury and the laws of the United States of America that the
above is true and correct.

        Executed on August 10, 2020 in Brooklyn, New York.


                                               By:
                                                     Scott Alan Burroughs
                                                     Declarant
